United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.H., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Philadelphia, PA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Russell T. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 21-0102
Issued: July 28, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 29, 2020 appellant, through counsel, filed a timely appeal from a May 27, 2020
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to consider the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that, following the issuance of the May 27, 2020 decision, OWCP received additional evidence.
However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the
case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered
by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to establish a recurrence of
intermittent disability for the period September 30, 2019 through April 10, 2020, causally related
to his accepted December 12, 2017 employment injury.
FACTUAL HISTORY
On December 12, 2017 appellant, then a 59-year-old mail handler equipment operator,
filed a traumatic injury claim (Form CA-1) alleging that, on that day, he sustained a left upper back
strain as a result of pulling and pushing bulk mail carriers and all-purpose containers while in the
performance of duty. He stopped work on the date of the alleged injury and returned to full-duty
work on December 14, 2017. In a statement of even date, appellant related that he sustained a left
shoulder injury due to the claimed work incident.
OWCP, by decision dated January 31, 2018, initially denied appellant’s traumatic injury
claim, but on June 1, 2018 accepted the claim for left thoracic strain and left upper arm and
shoulder strain.
OWCP subsequently received a May 16, 2019 medical report by Dr. Scott M. Fried, an
attending osteopath Board-certified in orthopedic surgery. Dr. Fried noted a history of the
December 12, 2017 employment injury and appellant’s medical treatment. He also noted his
cervical and left shoulder elbow, and hand complaints. Dr. Fried reported findings on examination
diagnosed right and left median neuropathy; radial neuropathy of the left radial tunnel; left ulnar
neuropathy; left brachial plexopathy/cervical radiculopathy with long thoracic neuritis; grade 2
and vascular scapular winging; and cervical strain and sprain with left radiculopathy, and noted a
date of injury as December 12, 2017. He related that appellant was able to continue working with
activity modifications, but there was no question that the nature of his work activities was such
that he continued to reaggravate and exacerbate these issues with the more aggressive portions of
his work activities.
On September 17, 2019 OWCP authorized physical therapy from September 9 to
November 30, 2019.
Appellant thereafter filed several claims for compensation (Form CA-7) for intermittent
disability from work during the period July 6, 2019 through January 1, 2020. In attached time
analysis forms (Form CA-7a), he noted eight hours of leave without pay (LWOP) used on
September 30 and October 7, 12, 13, 19, 21, 27, 28, and 30, November 2 through 6, 2019, and
December 1, 7, 9, 11, and 14 through 18, 2019, two hours of LWOP used on October 2, 9, 16, and
23, 2019, 2.99 hours of LWOP used on December 2, 2019, and three hours of LWOP used on
December 4, 2019 to attend physical therapy. OWCP paid appellant wage-loss compensation on
the supplemental rolls for the period July 8 through September 25, 2019.
In disability certificates dated September 30 through October 31, 2019, Dr. Fried indicated
that appellant had been under his care for his work-related injuries and that he remained disabled
from work He placed him off work on intermittent dates from September 30 to November 25,
2019 due to symptoms from his work activities.

2

On December 4, 2019 OWCP referred appellant, together with a statement of accepted
facts, the medical record, and a set of questions, to Dr. Steven J. Valentino, an osteopath
Board-certified in orthopedic surgery, for a second opinion to determine the nature and extent of
his work-related disability.
In a January 8, 2020 medical report, Dr. Valentino noted appellant’s history of the
December 12, 2017 employment injury, medical treatment, and complaints related to his neck and
right shoulder. He noted that appellant was released to full-duty work on February 7, 2018.
Appellant worked until October 12, 2019 when his symptoms worsened, attributed to the repetitive
activities involved with his work, and he had not returned to work. On physical examination,
Dr. Valentino reported normal findings with the exception of limited range of motion of the
cervical and left shoulder, and mild spasm of the cervical spine. He also reported a normal
neurological examination. Dr. Valentino provided impressions of the accepted conditions of left
thoracic, left upper arm, and left shoulder strain. He related that, while the record documented
periods of total disability from October 12, 2019 through the date of his January 8, 2020
examination, appellant’s total disability ceased as of the date of his examination. Dr. Valentino
advised that appellant was capable of returning to gainful employment with modifications. He
noted, however, that based on his findings of residuals of the accepted conditions, appellant could
not return to his full-duty, date-of-injury position. Dr. Valentino noted that his prognosis was good
given his normal neurological examination. He recommended a treatment plan and related that
appellant’s condition would possibly improve in time. In an accompanying work capacity
evaluation (Form OWCP-5c), Dr. Valentino reiterated his opinion regarding appellant’s inability
to perform his usual job, but noted that he could work eight hours per day with restrictions.
By decision dated January 21, 2020, OWCP denied appellant’s claims for disability from
work for the period commencing September 30, 2019. However, it authorized payment of
compensation for two hours of physical therapy treatment on October 2, 9, 16, and 23, 2019,
totaling eight hours.
On January 27, 2020 appellant, through counsel, requested an oral hearing before a
representative of OWCP’s Branch of Hearings and Review.
Appellant continued to file Form CA-7 claims, requesting compensation for LWOP for the
period January 4 through April 24, 2020.
OWCP received additional reports by Dr. Fried. In a March 23, 2020 report, Dr. Fried
advised that appellant’s symptoms fluctuated and were definitely affected by use and activities. In
reports dated May 5 and 18, 2020, he reiterated a history of appellant’s December 12, 2017
employment injury and related a history of his own treatment of appellant beginning
May 16, 2019. Dr. Fried discussed examination findings and reiterated his prior diagnoses of
median neuropathy of the left and right carpal tunnel, radial neuropathy of the left radial tunnel,
left ulnar neuropathy, left brachial plexopathy/cervical radiculopathy with long thoracic neuritis,
grade 2 and vascular scapular winging, and cervical strain and sprain with left radiculopathy. He
also diagnosed aggravation and progressive traumatic median neuropathy of the bilateral carpal
tunnel and progression of a left brachial plexus injury. Dr. Fried advised that the diagnosed
conditions were secondary to appellant’s accepted work injuries. He noted that, although appellant
attempted to continue work activity through 2019, he became progressively more symptomatic
over the course of that time. Dr. Fried maintained that it was clear that his highly repetitive and
aggressive regular work activities, which included gripping, grasping, pulling, pushing, reaching,
3

and vibration exposure resulted in traumatic carpal tunnel median neuropathy and the left
progression of his double crush with his C5, C6, and C7 nerve root involvement at the left brachial
plexus, long thoracic nerve, and down through the hand and wrist in the arm to the median nerve
proper at the wrist at the carpal tunnel aggravated and worsened his underlying injuries. He
restated that appellant remained limited, but related that being able to rest and off work certainly
helped him. Dr. Fried related that continued physical therapy and treatment programs would
stabilize appellant’s conditions and allow him to return to part-time work with modifications.
In a May 27, 2020 decision, an OWCP hearing representative affirmed in part and reversed
in part the January 21, 2020 decision. She found that the weight of the medical evidence rested
with Dr. Valentino’s January 8, 2020 second opinion, which established that appellant did not
sustain a recurrence of disability commencing September 30, 2019 causally related to his accepted
December 12, 2017 employment injury without an intervening cause. The hearing representative
recommended that appellant consider filing an occupational disease claim (Form CA-2) as the
reports of Dr. Valentino and Dr. Fried attributed the worsening of his symptoms to his repetitive
work duties. Further, she authorized payment for two hours of physical therapy on September 30
and October 7 and 21, 2019, which were not previously paid.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which resulted from a previous
compensable injury or illness and without an intervening injury or new exposure in the work
environment.4 This term also means an inability to work because a light-duty assignment made
specifically to accommodate an employee’s physical limitations and which is necessary because
of a work-related injury or illness is withdrawn or altered so that the assignment exceeds the
employee’s physical limitations.5
OWCP’s procedures provide that a recurrence of disability includes a work stoppage
caused by a spontaneous material change in the medical condition demonstrated by objective
findings. The change must result from a previous injury or occupational illness rather than an
intervening injury or new exposure to factors causing the original illness. OWCP does not include
a condition that results from a new injury, even if it involves the same part of the body previously
injured.6
An employee who claims a recurrence of disability due to an accepted employment-related
injury has the burden of proof to establish by the weight of the substantial, reliable, and probative
evidence that the disability for which he or she claims compensation is causally related to the
accepted injury. This burden of proof requires that a claimant furnish medical evidence from a
physician who, on the basis of a complete and accurate factual and medical history, concludes that,
for each period of disability claimed, the disabling condition is causally related to employment
4
20 C.F.R. § 10.5(x); see S.F., 59 ECAB 525 (2008). See 20 C.F.R. § 10.5(y) (defines recurrence of a medical
condition as a documented need for medical treatment after release from treatment for the accepted condition).
5

Id.

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.2 (June 2013); Kenneth R.
Love, 50 ECAB 193, 199 (1998).

4

injury and supports that conclusion with medical reasoning.7 Where no such rationale is present,
the medical evidence is of diminished probative value.8
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a recurrence of
intermittent disability for the period September 30, 2019 through April 10, 2020, causally related
to his accepted December 12, 2017 employment injury.
Second opinion physician Dr. Valentino, in his January 8, 2020 report, concluded that
appellant’s disability from work from October 12, 2019 until the date of appellant’s examination
was related to his repetitive work duties, and while he could not return to his usual job as he had
residuals of his accepted conditions, he could work eight hours per day with restrictions. He related
that his prognosis was good given his normal neurological examination and advised that with the
recommended treatment plan his condition would possibly improve in time. As Dr. Valentino
reviewed the medical record and supported his conclusion with medical rationale, the Board finds
that his report represents the weight of the medical evidence and establishes that appellant did not
sustain a recurrence of disability commencing September 30, 2019 causally related to the
December 12, 2017 employment injury.
In support of his claim, appellant submitted reports dated March 23 and May 16, 2019, and
May 5 and 18, 2020 from Dr. Fried. Dr. Fried diagnosed: median neuropathy of the left and right
carpal tunnel; radial neuropathy of the left radial tunnel; left ulnar neuropathy; left brachial
plexopathy/cervical radiculopathy with long thoracic neuritis; grade 2 and vascular scapular
winging; cervical strain and sprain with left radiculopathy; aggravation and progressive traumatic
median neuropathy of the bilateral carpal tunnel; and progression of a left brachial plexus injury
secondary to the December 12, 2017 employment injury. He attributed the diagnosed conditions
and a worsening of the employment-related conditions to appellant’s aggressive and repetitive
regular work duties. Additionally, Dr. Fried advised that appellant remained physically limited
and totally disabled from work. The Board has held, however, that a report is of limited probative
value regarding causal relationship if it does not contain medical rationale explaining how a given
medical condition/disability was related to employment factors.9 While Dr. Fried opined that
appellant was totally disabled from work, he did not explain, with rationale, whether that disability
was causally related to the accepted employment injury. For this reason, the Board finds that
Dr. Fried’s reports are insufficient to establish appellant’s recurrence of disability claim.
Similarly, in disability certificates dated September 30 to October 31, 2019, Dr. Fried
attributed appellant’s total disability from work on intermittent dates from September 30 to
November 25, 2019 to his work-related activities rather than the accepted employment injury.10
7

H.T., Docket No. 17-0209 (issued February 8, 2019); Ronald A. Eldridge, 53 ECAB 218 (2001).

8

E.M., Docket No. 19-0251 (issued May 16, 2019); Mary A. Ceglia, Docket No. 04-0113 (issued July 22, 2004).

9

See Y.D., Docket No. 16-1896 (issued February 10, 2017) (finding that a report is of limited probative value
regarding causal relationship if it does not contain medical rationale describing the relation between work factors and
a diagnosed condition/disability).
10

Supra note 4.

5

Thus, the Board finds that this evidence is insufficient to establish appellant’s recurrence of
disability claim.
As appellant has not submitted sufficient medical evidence to establish that he was disabled
from work for the period September 30, 2019 through April 10, 2020, due to a spontaneous change
or worsening of his December 12, 2017 employment injury, the Board finds that he has not met
his burden of proof to establish his claim.11
On appeal, counsel contends that appellant sustained an employment-related recurrence of
disability. However, as explained above, the medical evidence of record is insufficient to establish
a recurrence of intermittent disability causally related to his accepted December 12, 2017
employment injury.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a recurrence of
intermittent disability for the period September 30, 2019 through April 10, 2020, causally related
to his accepted December 12, 2017 employment injury.

11

See E.M., supra note 8; R.A., Docket No. 19-1595 (issued August 13, 2020).

6

ORDER
IT IS HEREBY ORDERED THAT the May 7, 2020 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: July 28, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

